I concur in the decree rendered in this case, but deem it sufficient to say that it was the duty of the real estate agent to inform Tusa that, in signing the acceptance of a blank offer to buy, he was, in fact, selling his property to Gwin. Ordinarily, a real estate broker, in negotiating a deal, may not be required to make known the name or identity of his principal before obtaining the signature of the other party. But, in this instance, the real estate agent had represented Tusa in his buying of the property, and the agent had ample reason to believe that Tusa thought the agent was representing him yet when the agent sought and obtained Tusa's signature to the acceptance of the blank offer to buy; and the agent knew that Tusa was unwilling to sell the property to Gwin because of the use which he intended to make of it. For these reasons I agree that Tusa's ignorance of the import of his signing the acceptance of the unsigned offer to buy relieves him of any obligation to sell his property to Gwin.